Citation Nr: 0317972	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  95-30 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) from October 4, 1993, 
through November 6, 1996.

2.  Entitlement to a rating in excess of 30 percent for PTSD 
from November 7, 1996, through October 19, 1999.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to August 1970, and from June 1974 to December 
1982.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  In July 1995 and November 2000, hearings were held 
before a hearing officer at the RO.  In September 1997, a 
hearing was held before the undersigned.  Transcripts of 
those hearings have been associated with the record.  The 
veteran did not respond to a February 2003 letter from the 
Board which asked him to clarify if he wished to be afforded 
another hearing before a Veterans Law Judge.  

A discussion of the procedural history of this case is in 
order.  Service connection for PTSD was denied by the RO in 
July 1994.  The veteran perfected an appeal to this decision.  
The Board remanded the issue to the RO in January 1998.  In 
January 1999, the RO granted service connection for PTSD, 
rated 10 percent, effective April 16, 1998.  The veteran 
submitted a notice of disagreement (NOD) in April 1999.  A 
statement of the case (SOC) in June 1999 informed him that 
the PTSD was rated 50 percent effective October 4, 1993, and 
10 percent effective November 7, 1996.  An August 2000 rating 
decision increased the rating for the PTSD to 100 percent 
effective November 3, 1999.  A supplemental statement of the 
case (SSOC) addressed these issues in April 2001.  An August 
2002 rating decision reflects that PTSD was rated 50 percent 
from October 4, 1993; 30 percent from November 7, 1996; and 
100 percent from October 20, 1999.  Because the appeal was 
from the initial rating assigned following the grant of 
service connection for PTSD, the issues have been 
characterized to reflect the "staged" ratings.  


In May 1983, the RO granted service connection for recurrent 
low back pain, effective December 31, 1982.  The veteran did 
not appeal this decision.  In October 1993 he submitted a 
claim of service connection for ankylosing spondylitis.  In 
July 1994 the RO determined that ankylosing spondylitis was 
not service-connected, and increased the rating for the 
veteran's service-connected lumbar spine disorder to 20 
percent from October 4, 1993.  The veteran filed a NOD with 
the 20 percent rating for his back disorder.  A SOC was 
issued in May 1995, and he perfected his appeal with a 
substantive appeal in July 1995.  By rating decision in 
August 1996, the rating for lumbosacral strain was increased 
to 40 percent, effective from October 4, 1993.  At his 
September 1997 hearing, the veteran raised the issue of 
entitlement to service connection for ankylosing spondylitis.  
In January 1998 the Board found that the issue of an 
increased rating for lumbosacral strain was inextricably 
intertwined with the issue of service connection for 
ankylosing spondylitis.  The RO denied service connection for 
ankylosing spondylitis in January and March 1999.  On May 
1999 VBA [Veterans Benefits Administration] advisory review, 
service connection on a direct basis for ankylosing 
spondylitis, to include of the thoracic and cervical spine, 
was found to be warranted.  A rating decision of June 1999 
granted service connection for ankylosing spondylitis and the 
veteran's service-connected low back disability was assigned 
a 60 percent rating October 4, 1993.  The veteran filed a NOD 
with the rating for ankylosing spondylitis in September 1999, 
and a SSOC was issued in April 2001.  The veteran did not 
submit a substantive appeal, or any document which could be 
construed as such.  See 38 C.F.R. § 20.302.  Therefore the 
Board does not have jurisdiction to consider that matter.  It 
is also noteworthy that a Decision Review Officer decision in 
January 2002 informed the veteran that the grant of an 
earlier effective date (to December 31, 1982) for service 
connection for ankylosing spondylitis was considered a 
complete grant of the benefit sought as to this disability.  
The veteran has not since voiced any dispute with that 
summation.


FINDINGS OF FACT

1.  From October 4, 1993, through November 6, 1996, the 
veteran's PTSD produced no more than considerable impairment 
of social and industrial adaptability; severe impairment in 
the ability to obtain or retain employment was not shown.

2.  From November 7, 1996, through October 19, 1999, the 
veteran's PTSD produced considerable, but not severe, 
impairment of social and industrial adaptability; 
occupational and social impairment with deficiencies in most 
areas was not shown.  


CONCLUSIONS OF LAW

1.  From October 4, 1993, through November 6, 1996, a rating 
in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, 
Code 9411 (effective prior to November 7, 1996).

2.  From November 7, 1996, through October 19, 1999, a 50 
percent rating is warranted for the veteran's PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, 
Code 9411 (effective prior to November 7, 1996); 38 C.F.R. 
§ 4.130 (from November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.

Well-groundness is not an issue.  The veteran was notified of 
the basis for the variously assigned ratings in rating 
decisions, SOC's and SSOC's.  An April 2001 letter to the 
veteran informed him of the VCAA, and a January 2002 SSOC 
cited applicable provisions of the VCAA notifying the veteran 
of his and VA's respective responsibilities in the 
development of the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran has not mentioned any outstanding evidence that 
might support his claim or affect its outcome.  He has been 
afforded VA examinations.  There is no indication that the 
evidentiary record is incomplete.  The Board concludes that 
the RO has complied with, or exceeded, the mandates of the 
VCAA and its implementing regulations, and finds that it is 
not prejudicial to the veteran to adjudicate his claim on the 
current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule) which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in claims for increased ratings, staged 
ratings may be warranted if the claim involves the initial 
rating assigned with a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Regulations governing the evaluation of mental disorders were 
revised during the instant appeal period, effective November 
7, 1996.  The Court has held that when the applicable 
regulations are amended during the pendency of an appeal, the 
version of the regulations most favorable to the veteran 
should be applied to the claim.  See Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

Under the previous Code 9411 criteria, a 30 percent rating 
required definite impairment of social and industrial 
adaptability; a 50 percent rating required considerable 
impairment of social and industrial adaptability; a 70 
percent rating required severe impairment of social and 
industrial adaptability; and a 100 percent rating was 
assigned where active psychotic manifestations were of such 
extent, severity, depth, persistence of bizarreness as to 
produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Code 9411 (effective prior to November 7, 
1996).  

Under the "revised" Code 9411 criteria for rating PTSD, a 
30 percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

Factual Background

A September 1993 VA Mental Hygiene Clinic Intake Evaluation 
report includes diagnoses of PTSD and bipolar, hypomanic.  

A VA mental health clinic outpatient treatment note dated in 
October 1993 shows a diagnosis of PTSD with depression.

A November 1993 VA outpatient mental health clinic progress 
note indicates that the veteran claimed to have been suicidal 
in March 1991 but added that he had never been hospitalized.  
He denied hallucinations.  

On January 1994 VA PTSD examination it was noted that the 
veteran was not employed, and last worked in 1991.  He 
described the most difficult stressor relating to his Vietnam 
service as witnessing a helicopter crash which caused several 
people to be killed.  He gave a history of having an extreme 
startle response for approximately one year after his service 
separation [in August 1970] together with frequent 
nightmares.  He complained of severe sleep-related problems, 
with dreams that he could not remember.  He denied 
nightmares.  He claimed to be easily irritated, and described 
his short term memory as good and long term memory as bad.  
He did not experience intrusive thoughts on a regular basis.  
He complained of occasional flashbacks, usually triggered by 
the sound of a helicopter.  He added that he spent most of 
his time alone.  The examiner commented that the veteran was 
making an inconsistent effort to get another job.  
Examination revealed depressed and anxious mood and labile 
affect.  Concentration was poor, insight was adequate.  
Judgment appeared to be fair, and the veteran's speech was 
coherent.  The veteran denied auditory or visual 
hallucinations.  He was alert and oriented in all three 
spheres.  He added that he had been suicidal from time to 
time but had never made an attempt on his life.  The examiner 
opined that the veteran did have some of the symptoms related 
to PTSD in that he had experiences outside the range of 
normal human experiences that would be markedly distressing 
to anyone.  

On January 1994 VA mental disorders examination major 
depression and PTSD (chronic, delayed, mild) were diagnosed.  
The examiner noted that the PTSD was characterized by 
nightmares, waking up sweaty and scared, unable to fall back 
to sleep, and also being withdrawn from people.  The examiner 
added that the veteran was totally disabled from any 
employment capacity as a result of his condition.  The 
veteran was oriented in all three spheres, with memory intact 
and judgment non-impaired.  

An August 1995 VA mental health clinic progress note shows 
that the veteran complained of feelings of depression and 
irritability.  He also complained of problems with authority 
figures and of some intrusive thoughts of Vietnam.  

A Delaware Disability Determination Service report, dated in 
September 1995, shows that the veteran reported having a 
short temper and problems with authority figures.  He avoided 
war movies and had given up being involved with guns.  He 
reported suicidal thoughts.  He also reported flashbacks and 
nightmares of traumatic experiences of Vietnam.  He did not 
spend time with friends, preferring to be by himself.  
Examination revealed the veteran to be oriented to time and 
place.  His memory appeared intact.  PTSD was diagnosed.  

An August 1996 VA psychiatric progress note shows that the 
veteran claimed that depressive symptoms were not presently 
manifested.  Some moods of negativity and irritability were 
reported.  Medications was considered not necessary.

At his September 1997 hearing the veteran testified that his 
service-related stressors were having witnessed a helicopter 
crash in Saigon and being involved in a vehicular accident 
while also serving in Vietnam.  

On VA examination in April 1998 PTSD, mild to moderate 
degree, was diagnosed.  A GAF score of 65 was provided.  The 
examiner added that the GAF score findings indicated that the 
veteran continued to have a long history of unusual anxiety 
and phobic anxiety when driving.  He added that the veteran 
had also had difficulty with interpersonal relationships over 
the years, both personal and employment-related.  The veteran 
was unemployed, and attending law school.  He was not 
currently receiving psychiatric treatment.  He indicated that 
he was not good at putting up with people's shortcomings, and 
tended to easily lose his temper.  He had some nightmares 
about being injured in an automobile accident.  

A May 1998 VA mental health clinic social work follow-up 
report shows that the veteran denied suicidal ideation, and 
complained of a short attention span and irritability.  

In June 1999, the physician who examined the veteran in April 
1998, opined that based upon the "old" rating criteria the 
veteran's PTSD disability, at the time of the examination, 
was "55" percent disabling.

Analysis -From October 4, 1993, through November 6, 1996

Under the applicable rating criteria, the "old" Code 9411, 
to warrant the next higher, 70 percent, rating the evidence 
has to show that there was severe impairment of social and 
industrial adaptability.  While the veteran was treated on 
several occasions at VA medical facilities during the 
applicable time period, examinations by VA and evaluation by 
the State of Delaware revealed no objective evidence of 
severe impairment of social and industrial adaptability.  
Although a January 1994 VA examiner noted that the veteran 
had not worked since 1991, the examiner also noted that the 
veteran was not making a consistent effort to obtain 
employment.  In addition, while on VA mental disorders 
examination in January 1994, the examiner indicated that the 
veteran was totally disabled from any employment capacity as 
a result of his condition, that same examiner found the PTSD 
to be "mild" in severity.  While examination findings 
included anxiety, depression, irritability, poor 
concentration, and labile affect, it was also noted that 
judgment was fair, insight adequate, and speech coherent.  
The veteran was alert and oriented.  In summary, the medical 
evidence for the period from October 4, 1993, through 
November 6, 1996, does not reveal psychoneurotic symptoms of 
such severity and persistence as to produce severe 
impairment.  Therefore, the evidence of record does not 
provide a basis for finding that the veteran's PTSD warranted 
a 70 percent rating for this period of time.  

Analysis- From November 7, 1996, through October 19, 1999

Under the applicable rating criteria, either the "old" or 
the "revised" Code 9411, to warrant the next higher, 50 
percent, rating the evidence had to show either that by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment or occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood (difficulty in 
establishing and maintaining effective work and social 
relationships).  See Code 9411, before and from November 7, 
1996.  

During this period of time, examinations included one in 
April 1998, when the veteran's psychiatric disability was 
described as "mild to moderate."  A GAF score of 65 was 
also provided.  A GAF of 61-70 denotes some mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Diagnostic and Statistical Manual of Mental 
Disorders, supra.  The veteran was unemployed, but was 
attending law school which presumably required at least 
average, if not better, concentration, organization, memory, 
and productivity.  He was not receiving psychiatric 
treatment.  Most of the symptoms under the "revised" Code 
9411 criteria, such as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impaired judgment, and impaired abstract thinking 
were not manifested.  However, the April 1998 VA examiner 
opined, in essence, that the veteran had considerable 
impairment of social and industrial adaptability.  As this 
medical opinion is the most significant competent evidence 
regarding the degree of disability due to PTSD during this 
time period, the Board finds that the "old" criteria for a 
50 percent rating are met..

The Board has also considered whether a rating in excess of 
50 percent rating was warranted for this time period, and has 
found that it was not.  First, there is no evidence of severe 
impairment of social and industrial adaptability.  After all, 
the veteran was attending law school, an activity that would 
appear to be inconsistent with one who is severely mentally 
incapacitated.  His GAF score of 65 represented some mild 
symptoms, but generally good functioning.  To warrant a 70 
percent rating under the "revised" criteria there must be 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood need to be demonstrated.  Here, that is not 
the cases.  Deficiencies in most areas simply were not shown.  
The veteran was functioning adequately, as evidenced by the 
fact that he was attending law school.  Consequently, a 
rating in excess of 50 percent from November 7, 1996, through 
October 19, 1999 was not warranted.  


ORDER

A rating in excess of 50 percent for PTSD from October 4, 
1993, through November 6, 1996 is denied.  

A 50 percent rating is granted for PTSD from November 7, 
1996, through October 19, 1999, subject to the regulations 
governing payment of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

